Citation Nr: 1824214	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 determination of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

In October 2017, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted an application for nonservice-connected pension benefits in July 2011.  The RO determined that the Veteran's income for VA purposes (IVAP) exceeded the maximum allowable pension rate (MAPR).  The decision took into account some but not all of the Veteran's claimed deductible expenses as it was explained that some of the expenses were paid prior July 2011, when the claim was received.  The AOJ requested that the Veteran provide any outstanding reoccurring medical expenses so that his IVAP could be recomputed.  To date, the requested medical expenses from the Veteran have not been associated with the claims file.    

However, the Veteran testified at the October 2017 hearing that he has continuing medical expenses that his insurance provider is not covering and that these expenses should be considered in determining his IVAP.  On remand, the AOJ should afford the Veteran another opportunity to provide the outstanding information needed to reconsider his application for nonservice-connected pension benefits.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit updated information on his net worth, income, medical expenses and any other factors that may affect his eligibility for entitlement to pension benefits, to include outstanding reoccurring medical expenses.

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




